
	
		I
		111th CONGRESS
		1st Session
		H. R. 3450
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Jackson-Lee of
			 Texas (for herself, Mr. Johnson of
			 Georgia, Ms. Fudge,
			 Ms. Kilpatrick of Michigan,
			 Ms. Clarke,
			 Mr. Hare, Mr. Poe of Texas, Mr. Massa, Mr.
			 Cohen, Mr. Berry,
			 Mr. Faleomavaega,
			 Mr. Tonko,
			 Mr. Kucinich,
			 Mr. Reyes,
			 Ms. Corrine Brown of Florida, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit certain restraints of competition adversely
		  affecting automobile dealers.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Dealers Fair Competition
			 Act of 2009.
		2.Prohibition
			 against certain restraints of trade
			(a)ProhibitionIt
			 shall be unlawful for any new automobile manufacturer (as defined in subsection
			 (c)) engaged in commerce, in the course of such commerce, directly or
			 indirectly, to unreasonably discriminate against, or unreasonably deny a
			 franchise to, an automobile dealer (as defined in subsection (d)) in any case
			 in which the automobile dealer applies to such manufacturer, within 60 days
			 after the date of the enactment of this Act, for the retention of its franchise
			 and presents adequate evidence that it is a going concern.
			(b)Expedited
			 actions To protect franchise agreementsIn order to protect the
			 economic rights of automobile dealers, if at the end of 90 days following the
			 date of the enactment of this Act, if a new automobile manufacturer has not
			 entered into an agreement with an automobile dealer to restore its franchise,
			 the automobile dealer, at the dealer’s option, shall be able to seek
			 enforcement of its rights under subsection (a) by filing an action therefor in
			 a United Stated district court under a procedure in which a master appointed by
			 the court shall hear the matter and make a recommendation to the court within
			 90 days after the filing of the action. The court shall adopt the master’s
			 recommendation if in accord with the law and facts. The provisions of this
			 subsection shall not be in derogation of any rights an automobile dealer
			 otherwise has under this section.
			(c)Definition of
			 new automobile manufacturerAs used in subsection
			 (a), the term new automobile manufacturer means an automobile
			 manufacturing company established in 2009 that is the successor to another
			 automobile manufacturing company and acquires in such year the assets of the
			 predecessor automobile manufacturing company in a transaction governed by
			 section 363 of title 11 of the United States Code.
			(d)Definition of
			 automobile dealerAs used in subsection (a), the
			 term automobile dealer means any automobile dealer in the United
			 States that, on January 1, 2009, held a franchise granted by an automobile
			 manufacturing company that was the predecessor company to a new automobile
			 manufacturer to sell that company’s automobiles, but that, on the date of the
			 enactment of this Act, has not entered an agreement with the new automobile
			 manufacturer that is a successor to that company to continue serving as a
			 franchisee.
			
